Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formalities Noted
	The office notes that it appears that a great deal of the numbering throughout the application does not match up with the numbering in the drawings themselves, or in some instances the drawings never had the numbers added.  The office also notes that throughout the application, though especially in paragraph 0060, it appears some of the cap layer language may have gotten mixed up with the passivation layer language and this should be reviewed and ensured that it is correctly worded where appropriate.  The office notes that in [0047] as well as [0060] (and associated claim 2) it is not clear whether the applicant means to refer to a GaN passivation layer, or a GaN cap layer that is 2nm (this will be the basis for some of the requirements to elect a species below but may just be a typo).  Finally the office notes that the applicant appears to have used “epi-GaN” throughout the application, and parts of the claims, to describe parts that in fact might be epi-AlGaN or epi-InGaN or epi-AlInGaN.  It is suggested that if the applicant wants to use the industry language of epi-GaN to use it the way it is generally used, to mean only GaN without significant In or Al etc., but if the applicant wants the layer to just be an “epitaxial semiconductor layer that includes GaN” or similar to just say that where appropriate throughout the claims and the application.  Note this later issue may cause significant unexpected claim construction issues with other layers throughout prosecution even besides for this one layer if the applicant is going to insist on layers that would not normally be covered under given short hand language to be covered in their manner of drafting.  The applicant can wait for a formal action on these issues but it is suggested to go ahead and tidy up the drafting so as to ensure a good first examination and prevent other issues from popping up down the road.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to semiconductor devices, classified in H01L29/7787.
II. Claim 19, drawn to methods of making semiconductor devices, classified in H01L29/66462.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (2) the product as claimed can be made by another and materially different process, i.e. one where no removing of the first a second portions of HEMT materials stack to expose the GaN channel layer is performed and instead the relevant layers (channel, barrier, passivation) are selectively formed in the positions they need to finally exist in to begin with.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see the different classifications noted above);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (note that methods and devices have here acquired a separate status in the art as recognized by the classification scheme);

(d) the prior art applicable to one invention would not likely be applicable to another invention (the office here notes there will likely be prior art applicable to the features of the device which are recited and not the features of the method which are recited and vice versa).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  

Should the applicant elect the device claims above along with embodiments that include the following passivation layers this application contains claims directed to the following patentably distinct species:
Species 1:  Fig. 1 etc. (as disclosed in [0046] as having an amorphous AlN passivation layer)
Species 2:  Fig. 1 etc. (as disclosed in [0047] and [0060] as having an GaN passivation layer)

The species are independent or distinct because of the mutually exclusive characteristics recited, e.g. the amorphous AlN passivation layer or else the GaN passivation layer (the office notes that if the “GaN passivation layer” is just supposed to be a GaN capping layer throughout the claims and written description then the applicant can just correct the language throughout the application and this requirement to elect from these two species becomes moot as this species distinction may just disappear). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, here for the two materials in the context of the overall device) 
the prior art applicable to one species would not likely be applicable to the other species (there is a large chance that art with one of these sub-species would not address the other and vice versa).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

No telephone call was made to applicant’s representative to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891